Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  9/21/2020. The instant application has claims 2-20 pending. The system, method and medium for determining whether the login request and authentication data being emulated and accepted by the data network. There a total of 19 claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawing filed on 9/21/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
The disclosure filed on 9/21/2020 is accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of copending Application No.16/158167 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by claims of ‘167 application. That is, the instant claims are an broader version of claims of ‘167 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
US App 17/027646
US Patent 10785222
Comments
2.   A method, comprising: detecting a first request transmitted from a browser extension to a server; initiating a second request from the server to a data network, the second request being configured by a credential management platform hosted on the server to emulate the first request, the first request including a login request and authentication data including an address associated with an application on which the browser extension is installed; transferring the second request to the data network with the login request and the authentication data after being emulated; and determining if the login request and the authentication data has been accepted by the data network.
1. A method, comprising: detecting a request from an extension installed on a browser to access a data network; initiating another request from the extension to a server to retrieve authentication data to access the data network; transferring from the server to the extension the authentication data and an instruction to the extension to generate a further request; transmitting the further request to the data network from the browser, the request comprising the authentication data from the server without manual input of the authentication data; presenting an overlay on the browser, the overlay being configured to indicate a login status associated with the data network; and monitoring a cookie and data transferred between the data network ;  the browser at an application layer or data layer after access to the data network has been provided to the browser in response to the request and revoking the access if the data network transmits other data to modify the cookie to stop access by the browser to the data network.
The US Patent  (US Patent # 10785222) anticipates claims (2-20) of instant application, because the patent claims (1-20, genus) teaches all the elements/features of the examined claim (a-b, sub-genus, e.g. has less of the same limitations than the patent). Claims of instant application are effectively a subset of the claims in the patent. Thus, the entire scope of the patent reference claim falls within the scope of the examined claim. Therefore, a patent to the instant applicant would improperly extend the right to exclude granted by a patent to the sub-genus should it issue after the genus (conflicting patent).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 13, 15, 16-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claim recites an “authentication data including an address associated with an application on which the browser extension is installed”(Claim 1), but address is associated with client or IP address1 associated with the computer NOT an application. The dependent claim 15 makes an attempt to clarify, but application do not have address, it may be an URL or website. The examiner recommends to clarify whether the address is associated with computer system that has the application installed with browser extension or the URL.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The dependent mentions server is configured to host the credential management platform, which already present in the independent claim 1 , “….the second request being configured by a credential management platform hosted on the server to emulate ...” Thus, this dependent claim does not any new and refining features of independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10560492 to Ledet in view of US Patent Pub 2016/0330266 to Arturovich.

Regarding claim 2, 20,  Ledet discloses  A method, comprising: detecting a first request transmitted from a browser extension to a server (Fig. 3 item 702, the user connects to proxy and request specific website); initiating a second request from the server to a data network, the second request being configured by a credential management platform hosted on the server to emulate the first request, on which the browser extension is installed(Fig. 2 item Broker initiates the connection with master application & Fig. 3 item 704, the proxy on behalf of user A the requested page); transferring the second request to the data being emulated(Col 13 Ln 28-51, the co-browsing trigger is used to start transferring the data request to an second user).

Ledet does not disclose the login request having authentication data. 
In the same field of endeavor as the claimed invention, Arthurovich discloses the first request including a login request and authentication data including an address associated with an application(Par. 0022, the user profile is determined for accessing the API & Par. 0037, the command to perform the remote-control) and determining if the login request and the authentication data has been accepted by the data network(Par. 0022, the username and password is checked)..  


It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Ledet  invention to incorporate *request having login request and authentication data and address of application for the advantage of  one-interface for login to third-party API as taught in Arthurovich see Par. 006.


Regarding claim 3.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the browser extension is installed on a browser in data communication with the server(Fig. 6 item User co-browsing, the window is extension on browser & Col 7 Ln 55-63).  

Regarding claim 4.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the browser extension is in data communication with the credential management platform(Fig. 2 item User A communicates with Broker).  

Regarding claim 5.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the server is configured to host the credential management platform(Fig. 2 item 24, Broker on Sever).  

Regarding claim 6.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the login request is configured by the credential management platform to emulate a browser implemented by the application(Col 7 Ln 39-63, the userID being presented on the browser)

Regarding claim 7.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the cookie is a session cookie(Col 6 Ln 55-56, the cookies).  

Regarding claim 8.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the application is a browser(Col 8 Ln 46-53, the web-based presentation).  

Regarding claim 9.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the second request is configured to emulate a browser implemented by the application(Col 8 Ln 46-53, the web-based presentation).  

Regarding claim 10.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the second request comprising at least the login request is transferred to the data network when, after parsing the first request, a login request is detected(Col; * LN 54-62, the user is authorized based on user-ID).  

Regarding claim 11.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the login request is transferred from a data structure associated with the first request to another data structure associated with the second request(Fig. 6 item 812, 822, the user B leaves and User C joins.  

Regarding claim 12.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 2, wherein the login request is transferred from a data structure associated with the first request to another data structure associated with the second request, the another data structure also comprising an address associated with the browser extension(Fig. 6 item 822, User C joins with userID).

Regarding claim 13.  Ledet discloses A method, comprising: detecting a first data structure having data associated with an address and being transmitted from a browser extension to a server, the browser extension being installed on a computing system and the server being implemented on a credential management platform(Col 2 Ln 25-47, the co-browsing request being presented in an smaller window like an browser extension); configuring a second data structure from the credential management to a data network, the second data structure having data configured by the credential management platform to emulate the first data structure(; transferring the second data structure to the data network from the credential management platform after being emulated(Col 2 Ln 47-59, the proxy receiving co-browsing request to user); determining whether the data network has accepted a login request emulated in the second data structure from the first data structure(Fig. 3 item 706 & Col 2 Ln 36-59, the browser returns co-browsing after trigger)

Ledet does not disclose the login request having authentication data. 
In the same field of endeavor as the claimed invention, Arthurovich discloses transmitting authentication data from the credential management platform to the data network if the login request has been accepted by the data network.
 (Par. 0022, the user profile is determined for accessing the API & Par. 0037, the command to perform the remote-control).


It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Ledet  invention to incorporate *request having login request and authentication data and address of application for the advantage of  one-interface for login to third-party API as taught in Arthurovich see Par. 006.


Regarding claim 14.   The combined method/system/medium of Ledet  and Arthovich , Ledet  discloses the method of claim 13, wherein the first data structure comprises other data associated with the login request(Col 2 Ln 36-59, the co-browsing request includes authorization check).  

Regarding claim 15-19. Lenet does not disclose the address of application and the login request with authentication data.  

In the same field of endeavor as the claimed invention, Arthurovich discloses the address of application and the login request with authentication data (Par. 0022, the user profile is determined for accessing the API & Par. 0037, the command to perform the remote-control) and determining if the login request and the authentication data has been accepted by the data network(Par. 0022, the username and password is checked)..  


It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify  Ledet  invention to incorporate *request having login request and authentication data and address of application for the advantage of  one-interface for login to third-party API as taught in Arthurovich see Par. 006.


	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2015/0347618 to Ogita which discloses the add-on to browser being enabled and disabled.

US Patent 9037735 to Fallows which discloses the WebSocket protocol 

US Patent 2013/0047149 to Xu which discloses the executing the software from cloud.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec Par. 0033 mentions IP addresses associated with clients or grouped as same organization, company or division.